The CouRT
(Cranch, C. J., contra,)
was of opinion, that this was such an acknowledgment of the debt as takes it out of the statute.
The note was made payable to W. Rhodes, the father of the plaintiff, who died. His widow presented the note in 1821 to the defendant, who paid five dollars, and promised to pay the residue, if time should be given. The payment of the five dollars was indorsed on the note as being paid to her as administratrix, and *567she indorsed it as administratrix to the plaintiff. There was no other evidence of her being administratrix.
Mr. Worthington, for the plaintiff, contended, and
The Court (Cranch, C. J., doubting,) decided, that no other evidence was necessary to prove her right to indorse the note.
Verdict for the plaintiff.